Title: To George Washington from the Commissioners for the District of Columbia, 29 June 1796
From: Commissioners for the District of Columbia
To: Washington, George


        
          Sir
          Washington 29th June 1796
        
        We had your favor of the 26th Inst. inclosing your approbation of the proposed alterations in the manner of improving in the City of Washington—We have given the necessary Instructions for their publication in the public prints of Boston, New York, Philadelphia, Baltimore, City, George Town, Alexandria, Richmond and Charleston; if you think the publication ought to be more general, we shall readily give the necessary directions—We presume, that by the superintendant, our principal overseer and contractor, Capt. Williams, is meant; he is the only Officer of the City, residing in George Town to whom the Presidents sentiments on the subject of residence had not been made

known—He has long been in public service & has gained the entire approbation of the board and every person connected with us—The contents of your Letter have been communicated to him—With respect to ourselves, we know not that we have any thing new to add, being differently circumstanced, and perhaps, entertaining different views—All hopes of Messrs Morris & Nicholson seem to be done away—No answer has yet been received from either the Secretary of the Treasury or the President of the Bank of Columbia; nor can we yet say what may be the success of the applications We enclose you a Copy of our Letter to the Bank—We have been lately, a good deal surprised, by receiving a Letter from Mr Hadfield, giving us notice, that he should at the expiration of three months, agreeably to his Contract, quit the public employment—We next day informed him that he was at liberty to quit the business as soon as convenient to himself, & that a sum equal to his passage to Europe, should be paid to him; since the delivery of this Letter, he seems to have considered the subject better & has applied to withdraw his notice, promising every attention to carrying on the Capitol, as approved of by the President—In consequence, we have consented to his continuance till the expiration of the three months, but by no means relinquishing the advantage of the notice; on the contrary, expressly declaring the contract at an end, and only to be renewed by consent of parties, at that time, if thought proper—The board have made the necessary arrangements for the recess of a Week, which harvest will occasion—we hope and expect no possible inconvenience can arise from it—We have the honor to be &c.
        
          G. ScottW. ThorntonA. White
        
      